


Exhibit 10.18

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated
March 11, 2009 by and between Callisto Pharmaceuticals,, Inc., a company
incorporated under the laws of Delaware (the “Company”), and Gary S. Jacob,
Ph.D., an individual (the “Executive”) with reference to the following facts:

 

WHEREAS, the Company owns approximately 68% of the outstanding common stock of
Synergy Pharmaceuticals, Inc. (“Synergy”) and the Executive serves as the CEO of
the Company and President and Acting Chief Executive Officer of Synergy.

 

WHEREAS, both the Company and Synergy are engaged in the business of developing
and marketing drug products.

 

WHEREAS, the Executive has previously entered into an employment agreement with
the Company as of June 13, 2003, as amended October 19, 2005 and an extension
and amendment agreement dated as of February 15, 2007 (collectively, the
“Employment Agreement”);

 

WHEREAS, the parties wish to amend and restate the Employment Agreement between
the Executive and the Company in its entirety, on the terms and conditions
contained in this Agreement.

 

NOW THEREFORE, in consideration of the foregoing facts and mutual agreements set
forth below, the parties, intending to be legally bound, agree as follows:

 

1.             Employment.    The Company hereby agrees to employ Executive, and
Executive hereby accepts such employment and agrees to perform Executive’s
duties and responsibilities in accordance with the terms and conditions
hereinafter set forth.

 

1.1           Duties and Responsibilities.    Executive shall serve as Chief
Executive Officer. During the Employment Term, Executive shall perform all
duties and accept all responsibilities incident to such positions and other
appropriate duties as may be assigned to Executive by the Company’s Board of
Directors from time to time, and by the Chief Executive Officer, when a Chief
Executive Officer is appointed. Executive shall also serve as a director of the
Company if requested by the Company’s Board of Directors, and as an officer of
one or more of the Company’s subsidiaries without any additional compensation.
The Company shall retain full direction and control of the manner, means and
methods by which Executive performs the services for which he is employed
hereunder and of the place or places at which such services shall be rendered.
The Executive also agrees that in the absence of a Chief Accounting Officer, he
will sign various federal and state securities filings as the Company’s
principal accounting officer.

 

1.2           Employment Term.    The term of Executive’s employment under this
Agreement shall commence as of August 1, 2008 (the “Effective Date”) and shall
continue

 

--------------------------------------------------------------------------------


 

until December 31, 2011, unless earlier terminated in accordance with Section 4
hereof. The term of Executive’s employment shall be automatically renewed for
successive one (1) year periods until the Executive or the Company delivers to
the other party a written notice of their intent not to renew the “Employment
Term,” such written notice to be delivered at least sixty (60) days prior to the
expiration of the then-effective “Employment Term” as that term is defined
below. The period commencing as of the Effective Date and ending December 31,
2011 or such later date to which the term of Executive’s employment under the
Agreement shall have been extended Agreement is referred to herein as the
“Employment Term” and the end of the Employment Term is referred to herein as
the “Expiration Date.”

 

1.3                                 Extent of Service.    Except for discharging
his duties as Acting Chief Executive Officer and President of Synergy, the
Company’s majority owned subsidiary, during the Employment Term, Executive
agrees to use Executive’s best efforts to carry out the duties and
responsibilities under Section 1.1 hereof and to devote substantially all
Executive’s business time, attention and energy thereto. Executive further
agrees not to work either on a part-time or independent contracting basis for
any other business or enterprise during the Employment Term without the prior
written consent of the Company’s Board of Directors (the “Board”), which consent
shall not be unreasonably withheld.

 

1.4                                 Base Salary.

 

(a)           The Company shall pay Executive a base salary (the “Base Salary”)
at the annual rate of $300,000 (U.S.) payable at such times as the Company
customarily pays its other senior level executives (but in any event no less
often than monthly). The Base Salary shall be subject to all state, federal, and
local payroll tax withholding and any other withholdings required by law. The
overall cap of $300,000 shall not be diminished by any bonus or accelerated
payment benefit given to Executive by Synergy.  The Executive’s Base Salary may
be increased, but not decreased by the Compensation Panel.  Once increased, such
increased amount shall constitute the Executive’s Base Salary and shall not be
decreased.

 

(b)                                 It is expressly acknowledged that
Executive’s Base Salary shall be allocated between the Company and Synergy, so
that the aggregate Base Salary payable to the Executive during the Employment
Term from the Company and Synergy will not exceed $300,000 (or such higher
amount as is determined by the committee of the Company’s and/or Synergy’s Board
of Directors empowered to fix or review compensation of the other executive
officers of the Company (the “Compensation Panel”).  The current estimate of
such allocation is that 75% of the Executive’s Base Salary shall be payable by
Synergy and 25% of such Base Salary shall by payable by the Company, however
such allocation may change, no more frequently than once each fiscal quarter as
determined in good faith by Synergy’s Chief Financial Officer.  At any time if
Synergy is not obligated

 

--------------------------------------------------------------------------------


 

to or does not pay its allocated share of Executive’s Base Salary, the Company
shall pay Executive’s Base Salary in full, irrespective of any accounting
allocation.

 

(c)           In the event Synergy is obligated to pay any item of compensation
or reimburse expenses to Executive under this Agreement, Synergy fails to do so
and the Company makes payment to the Executive pursuant to Section 1.4(b) of
this Agreement, the Company shall be subrogated to all claims of the Executive
against Synergy arising from Synergy’s failure to make payment to the extent of
such payments made to the Executive.

 

1.5                                 Incentive Compensation.

 

(a)           Bonus. Executive shall be eligible to earn a cash bonus of up to
50% of his Base Salary per full calendar year during the Employment Term (and a
pro rated bonus for the period from August 1, 2008 to December 31, 2008) based
on meeting performance objectives and bonus criteria to be mutually identified
by Executive and the Compensation Panel.  Bonuses, if any, shall be subject to
all applicable tax and payroll withholdings.  The bonus shall be determined on
or before March 1 of each year of the Employment Term commencing March 1, 2009
and paid on or before April 14 of each year.

 

(b)           Realization Bonus.

 

(i)            In the event during the Term of this Agreement the Company enters
into either a out-license agreement for any technology relating to cancer or
rheumatoid arthritis that grants exclusive marketing rights to a third party,
engages in a merger transaction or a sale of substantially all of the assets of
the Company that relate to the treatment of cancer or rheumatoid arthritis or
enters into a joint venture in which the Company contributes such rights to the
joint venture, in each case where the Enterprise Value (defined below) equals or
exceeds the minimum value of $150 million, $200 million and $250 million in the
first, second, third years of the Term or any years beyond the third year of the
Term, respectively, (each, a “ Realization Transaction”), or the license fees
the Company contracts to receive (disregarding any contingencies to such
payment) equals or exceeds $50 million, the Company shall accrue a bonus
determined by multiplying the Enterprise Value (defined below) in the case of a
merger, sale or the sum of the license fees actually received in the case of an
out license, as the case may be, by 0.5% (one half percent).

 

(ii)           The accrued bonuses shall be payable to Executive (a) in cash in
full 5 business days after the closing of any Realization Transaction involving
a sale or merger, notwithstanding that the consideration for such merger or sale
consists in whole or in part of securities of the acquiring company;  or (b) in
cash 5 business days after the Company’s receipt of license fees at the rate of
0.5% of license fees actually received.  The expiration or termination of this
Agreement shall not terminate or diminish

 

--------------------------------------------------------------------------------


 

the Executive’s right to receive bonus payments with respect to out license fees
collected after the termination or expiration of this Agreement.

 

(iii)          The “Enterprise Value” in the case of a Change in Control in
which consideration is payable to the Company in respect of its assets or
business, shall mean the total cash and non-cash (including, without limitation,
the assumption of debt) consideration received by the Company or in the case of
a Change in Control in which consideration is payable to the Company’s
stockholders, the total cash and non-cash (including, without limitation, the
assumption of debt) consideration payable to the Company’s stockholders.
“Enterprise Value” shall also include, if applicable, any cash or non-cash
consideration payable to the Company or to the Company’s stockholders on a
contingent, earnout or deferred basis. To the extent that any consideration in a
transaction is not received in cash upon the consummation of the Change in
Control, the value of such non-cash consideration for purposes of calculating
the Enterprise Value will be determined by the Board of Directors of the Company
prior to the Change in Control in good faith. In the event that less than 100%
of the stock or assets of the Company is purchased in the Change in Control
transaction, the Enterprise Value shall be extrapolated from the percentage of
the Company’s capital stock or assets impacted in such Change in Control
transaction to determine if the $400 million threshold was exceeded, but the
Transaction Fee shall be calculated based on the actual consideration received
by the Company or shareholders, as the case may be. Section 4.2(b)(i), however,
shall not apply to any event resulting in a Change in Control in which neither
the Company nor its stockholders receives consideration either upon, or in
connection with, the occurrence or consummation of the event resulting in a
Change in Control.

 

(c)           Options.       The Compensation Panel will consider grants of
options to the Executive no less frequently than annually commencing March 1,
2010.

 

(d)                                 Executive Benefits.       The Executive
shall be entitled to participate in all executive benefit or incentive
compensation plans now maintained or hereafter established by the Company for
the purpose of providing compensation and/or benefits to executives of the
Company and any supplemental retirement, salary continuation, stock option,
deferred compensation, supplemental medical or life insurance or other bonus or
incentive compensation plans. Unless otherwise provided herein, the Executive’s
participation in such plans shall be on the same basis and terms as other
similarly situated executives of the Company. No additional compensation
provided under any of such plans shall be deemed to modify or otherwise affect
the terms of this Agreement or any of the Executive’s entitlements hereunder.

 

1.6                                 Other Benefits.       During the Employment
Term, Executive shall be entitled to participate in all employee benefit plans
and programs made available to the Company’s senior level executives as a group
or to its employees generally, as such plans or programs may be in effect from
time to time (the “Benefit Coverages”), including, without limitation, medical,
dental, hospitalization,

 

--------------------------------------------------------------------------------


 

short-term and long-term disability and life insurance plans, accidental death
and dismemberment protection and travel accident insurance. Executive shall be
provided office space and staff assistance appropriate for Executive’s position
and adequate for the performance of his duties.

 

1.7           Reimbursement of Expenses; Vacation; Sick Days and Personal Days. 
Executive shall be provided with reimbursement of expenses related to
Executive’s employment by the Company on a basis no less favorable than that
which may be authorized from time to time by the Board, in its sole discretion,
for senior level executives as a group. Executive shall be entitled to vacation
and holidays in accordance with the Company’s normal personnel policies for
senior level executives, but not less than three (3) weeks of vacation per
calendar year, provided Executive shall not utilize more than ten
(10) consecutive business days without the express consent of the Board of
Directors. Unused vacation time will be forfeited as of December 31 of each
calendar year of the Employment Term. Executive shall be entitled to no more
than an aggregate of ten (10) sick days and personal days per calendar year.

 

1.8           No Other Compensation.  Except as expressly provided in Sections
1.4 through 1.8, Executive shall not be entitled to any other compensation or
benefits.

 

2.             Confidential Information. Executive recognizes and acknowledges
that by reason of Executive’s employment by and service to the Company before,
during and, if applicable, after the Employment Term, Executive will have access
to certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, formulas, customer lists
and addresses, financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”). Executive acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Executive
covenants that he will not, unless expressly authorized in writing by the
Company, at any time during the course of Executive’s employment use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except in connection with the performance of
Executive’s duties for the Company and in a manner consistent with the Company’s
policies regarding Confidential Information. Executive also covenants that at
any time after the termination of such employment, directly or indirectly, he
will not use any Confidential Information or divulge or disclose any
Confidential Information to any person, firm or corporation, unless such
information is in the public domain through no fault of Executive or except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Executive to divulge, disclose or make accessible such information. All
written Confidential Information (including, without limitation, in any computer
or other electronic format) which comes into Executive’s possession during the
course of Executive’s employment shall remain the property of the Company.
Except as required in the performance of Executive’s duties for the Company, or
unless expressly authorized in writing by the Company, Executive shall not
remove any written Confidential Information from the Company’s premises, except
in connection with the performance of

 

--------------------------------------------------------------------------------


 

Executive’s duties for the Company and in a manner consistent with the Company’s
policies regarding Confidential Information. Upon termination of Executive’s
employment, the Executive agrees to return immediately to the Company all
written Confidential Information (including, without limitation, in any computer
or other electronic format) in Executive’s possession. As a condition of
Executive’s continued employment with the Company and in order to protect the
Company’s interest in such proprietary information, the Company shall require
Executive’s execution of a Confidentiality Agreement and Inventions Agreement in
the form attached hereto as Exhibit “B”, and incorporated herein by this
reference.

 

3.             Non-Competition; Non-Solicitation.

 

3.5           Non-Compete.       The Executive hereby covenants and agrees that
during the term of this Agreement and for a period of one year following the end
of the Employment Term, the Executive will not, without the prior written
consent of the Company, directly or indirectly, on his own behalf or in the
service or on behalf of others, whether or not for compensation, engage in any
business activity, or have any interest in any person, firm, corporation or
business, through a subsidiary or parent entity or other entity (whether as a
shareholder, agent, joint venturer, security holder, trustee, partner,
Executive, creditor lending credit or money for the purpose of establishing or
operating any such business, partner or otherwise) with any Competing Business
in the Covered Area. For the purpose of this Section 3.1, (i) “Competing
Business” means any biotechnology or pharmaceutical company, any contract
manufacturer, any research laboratory or other company or entity (whether or not
organized for profit) that has, or is seeking to develop, one or more products
or therapies that is related to azaspiranes and guanylyl cyclase receptor
agonists and (ii) “Covered Area” means all geographical areas of the United
States and foreign jurisdictions where the Company then has offices and/or sells
its products directly or indirectly through distributors and/or other sales
agents. Notwithstanding the foregoing, the Executive may own shares of companies
whose securities are publicly trades, so long as such securities do not
constitute more than one percent (1%) of the outstanding securities of any such
company.

 

3.6           Non-Solicitation. The Executive further agrees that as long as the
Agreement remains in effect and for a period of one (1) year from its
termination, the Executive will not divert any business of the Company and/or
its affiliates or any customers or suppliers of the Company and/or the Company’s
and/or its affiliates’ business to any other person, entity or competitor, or
induce or attempt to induce, directly or indirectly, any person to leave his or
her employment with the Company.

 

3.7           Remedies. The Executive acknowledges and agrees that his
obligations provided herein are necessary and reasonable in order to protect the
Company and its affiliates and their respective business and the Executive
expressly agrees that monetary damages would be inadequate to compensate the
Company and/or its affiliates for any breach by the Executive of his covenants
and agreements set forth herein. Accordingly, the Executive agrees and
acknowledges that any such

 

--------------------------------------------------------------------------------


 

violation or threatened violation of this Section 3 will cause irreparable
injury to the Company and that, in addition to any other remedies that may be
available, in law, in equity or otherwise, the Company and its affiliates shall
be entitled to obtain injunctive relief against he threatened breach of this
Section 3 or the continuation of any such breach by the Executive without the
necessity of proving actual damages.

 

4.             Termination.

 

4.5                                 Termination Without Cause or for Good
Reason.

 

(c)                                  If this Agreement is terminated by the
Company other than for Cause (as defined in Section 10.4 hereof) or as a result
of Executive’s death or Permanent Disability (as defined in Section 4.2 hereof),
or if Executive terminates his employment for Good Reason (as defined in
Section 4.1(b) hereof) prior to the Expiration Date, Executive shall receive or
commence receiving as soon as practicable in accordance with the terms of this
Agreement:

 

(i)            a severance payment (the “Severance Payment”), which amount shall
be paid in a cash lump sum within ten (10) days of the date of termination, in
an amount equal to the higher of the aggregate amount of the Executive’s Base
Salary for the then remaining term of this Agreement or twelve times the average
monthly Base Salary paid or accrued during the three full calendar months
immediately preceding such termination;

 

(ii)           expense compensation, which shall be paid in a lump sum payment
within ten (10) days of the date of termination, in an amount equal to twelve
times the sum of average Base Salary during the three full months immediately
preceding such termination of providing the services to Executive set forth in
Section 1.4 and Executive’s reimbursed expenses set forth in Section 1.7;

 

(iii)          immediate vesting of all unvested stock options and the extension
of the exercise period of such options to the later of the longest period
permitted by the Company’s stock option plans or ten years following the
Termination Date;

 

(iv)          payment in respect of compensation earned but not yet paid (the
“Compensation Payment”) which amount shall be paid in a cash lump sum within ten
(10) days of the date of termination; and

 

(v)           payment of the cost of comprehensive medical insurance for
Executive for a period of twelve months following the termination.

 

--------------------------------------------------------------------------------


 

(d)           For purposes of this Agreement, “Good Reason” shall mean any of
the following (without Executive’s express prior written consent):

 

(i)            Any material breach by Company of any provision of this
Agreement, including any material reduction by Company of Executive’s duties or
responsibilities (except in connection with the termination of Executive’s
employment for Cause, as a result of Permanent Disability, as a result of
Executive’s death or by Executive other than for Good Reason);

 

(ii)           A reduction by the Company in Executive’s Base Salary or any
failure of the Company to reimburse Executive for material expenses described in
Section 1.7;

 

(iii)          The failure by the Company to obtain the specific assumption of
this Agreement by any successor or assign of Company as provided for in
Section 11 hereof;

 

(iv)          Moving the principal offices of Company to a location outside of
the Metropolitan New York Area; or

 

(v)           Upon a Change of Control of Company (as such term is hereinafter
defined).

 

(e)                                  The following provisions shall apply in the
event compensation provided in Section 4.1(a) becomes payable to the Executive:

 

(i)                                     if the severance compensation provided
for in subsection 4.1(a) above cannot be finally determined on or before the
tenth day following such termination, the Company shall pay to the Executive on
such day an estimate, as determined in good faith by the Company of the minimum
amount of such compensation and shall pay the remainder of such compensation
(together with interest at the Federal short-term rate provided in
Section 1274(d)(7)(C)(1) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirtieth day after the Date of
Termination. In the event the amount of the estimated payment exceeds the amount
subsequently determined to have been due, such excess shall constitute a loan by
the Company to the Executive payable on the fifth day after demand by the
Company (together with interest at the Federal short-term rate provided in
Section 1274(d)(7)(C)(1) of the Code).

 

(ii)                                  If the payment of the Total Payments (as
defined below) will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code, the Company shall pay the Executive on or before the
tenth day following the Date of Termination, an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the

 

--------------------------------------------------------------------------------


 

Executive, after deduction of any Excise Tax on Total Payments and any federal
and state and local income tax and Excise Tax upon the payment provided for by
this paragraph, shall be equal to the Total Payments. For purposes of
determining whether any of the payments will be subject to the Excise Tax and
the amount of such Excise Tax, (A) any payments or benefits received or to be
received by the Executive in connection with a Change in Control of the Company
or the Executive’s termination of employment, whether payable pursuant to the
terms of Section 10 of this Agreement or any other plan, arrangement or
agreement with the Company, its successors, any person whose actions result in a
Change in Control of the Company or any corporation affiliated (or which, as a
result of the completion of transaction causing such a Change in control, will
become affiliated) with the Company within the meaning of Section 1504 of Code
(the “Total Payments”) shall be treated as “parachute payments” within the
meaning of Section 28OG(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 28OG(b)(1) shall be treated as subject to the
Excise Tax, unless, in the opinion of tax counsel selected by the Company’s
independent auditors and acceptable to the Executive, the Total Payments (in
whole or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 28OG(b)(4) of the Code either in
their entirety or in excess of the base amount within the meaning of
Section 28OG(b)(3) of the Code, or are otherwise not subject to the Excise Tax,
(B) the amount of the Total Payments that shall be treated as subject to the
Excise Tax shall be equal to the lesser of (I) the total amount of the Total
Payments or (II) the amount of excess parachute payments or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of Section 28OG(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s residence an the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. In the event the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder at the time
of termination of the Executive’s employment, the Executive shall repay to the
Company at the time the amount of such reduction in Excise Tax is finally
determined the portion of the Gross-Up Payment that can be repaid such that

 

--------------------------------------------------------------------------------


 

the Executive remains whole on an after-tax basis following such repayment
(taking into account any reduction in income or excise taxes to the Executive
from such repayment) plus interest on the amount of such repayment at the
Federal short-term rate provided in Section 1274(d)(1)(C)(i) of the Code. In the
event the Excise Tax is determined to exceed the amount taken into account
hereunder at the time of the termination of the Executive’s employment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional gross-up payment in respect of such excess (plus any interest payable
with respect to such excess) at the time that the amount of such excess is
finally determined.

 

4.6                                 Permanent Disability.  If Executive becomes
totally and permanently disabled (as defined in the Company’s disability benefit
plan applicable to senior executive officers as in effect on the date thereof)
(“Permanent Disability”), Company or Executive may terminate this Agreement on
written notice thereof, and Executive shall receive or commence receiving, as
soon as practicable:

 

(c)                                  amounts payable pursuant to the terms of
the disability insurance policy or similar arrangement which Company maintains
for the Executive, if any, during the term hereof;

 

(d)           the Compensation Payment which shall be paid to Executive as a
cash lump sum within 30 days of such termination; and

 

(e)                                  immediate vesting of all unvested stock
options.

 

4.7                                 Death.    In the event of Executive’s death
during the term of his employment hereunder, Executive’s estate or designated
beneficiaries shall receive or commence receiving, as soon as practicable in
accordance with the terms of this Agreement:

 

(c)           compensation equal to one year’s Base Salary (calculate by
multiplying the average monthly Base Salary paid or accrued for the three full
calendar months immediately such event, which shall be paid within 30 days of
such termination;

 

(d)           any death benefits provided under the Executive benefit programs,
plans and practices in which the Executive has an interest, in accordance with
their respective terms;

 

(e)           the Compensation Payment which shall be paid to Executive’s estate
as a cash lump sum within 30 days of such termination; and

 

--------------------------------------------------------------------------------

 

(f)                                    such other payments under applicable
plans or programs to which Executive’s estate or designated beneficiaries are
entitled pursuant to the terms of such plans or programs.

 

4.8                                 Voluntary Termination by Executive:
Discharge for Cause.                            The Company shall have the right
to terminate this Agreement for Cause (as hereinafter defined). In the event
that Executive’s employment is terminated by Company for Cause, as hereinafter
defined, or by Executive other than for Good Reason or other than as a result of
the Executive’s Permanent Disability or death, prior to the Termination Date,
Executive shall be entitled only to receive, as a cash lump sum within 30 days
of such termination, the Compensation Payment.  As used herein, the term “Cause”
shall be limited to (a) willful malfeasance or willful misconduct by Executive
in connection with the services to the Company in a matter of material
importance to the conduct of the Company’s affairs which has a material adverse
affect on the business of the Company, or (b) the conviction of Executive for
commission of a felony.  For purposes of this subsection, no act or failure to
act on the Executive’s part shall be considered “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company. 
Termination of this Agreement for Cause pursuant to this Section 4.4 shall be
made by delivery to Executive of a copy of a resolution duly adopted by the
affirmative vote of all of the members of the Board of Directors called and held
for such purpose (after 30 days prior written notice to Executive and reasonable
opportunity for Executive to be heard before the Board of Directors prior to
such vote), finding that in the good faith business judgment of such Board of
Directors, Executive was guilty of conduct set forth in any of clauses
(a) through (b) above and specifying the particulars thereof.

 

5.                                       Change In Control.

 

5.5                                 Definition.       For purposes of this
Agreement, a “Change in Control” shall be deemed to have occurred if (i) there
shall be consummated (A) any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s Common Stock would be converted into cash, securities or
other property, other than a merger of the Company in which the holders of the
Company’s Common Stock immediately prior to the merger have substantially the
same proportionate ownership of common stock of the surviving corporation
immediately after the merger, or (B) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all the assets of the Company, or (ii) the stockholders of the Company shall
approve any plan or proposal for the liquidation or dissolution of the Company,
or (iii) any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than the Company or
any executive benefit plan sponsored by the Company, or such person on the
Effective Date hereof is a 20% or more beneficial owner, shall become the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company representing

 

--------------------------------------------------------------------------------


 

20% or more of the combined voting power of the Company’s then outstanding
securities ordinarily (and apart from rights accruing in special circumstances)
having the right to vote in the election of directors, as a result of a tender
or exchange offer, open market purchases, privately negotiated purchases or
otherwise, or (iv) at any time during a period of two consecutive years,
individuals who at the beginning of such period, constituted the Board of
Directors of the Company shall cease for any reason to constitute at least a
majority thereof, unless the election or the nomination for election by the
Company’s stockholders of each new director during such two-year period was
approved by a vote of at least two-thirds of the directors then still in office,
who were directors at the beginning of such two-year period.

 

5.6                                 Rights and Obligations.            If a
Change in Control of the Company shall have occurred while the Executive is
director of the Company, the Executive shall be entitled to the compensation
provided in Section 4.1 of this Agreement upon the subsequent termination of
this Agreement by either the Company, or the Executive within two years of the
date upon which the Change in Control shall have occurred, unless such
termination is a result of (i) the Executive’s death; (ii) the Executive’s
Disability; (iii) the Executive’s Retirement; or (iv) the Executive’s
termination for Cause.

 

6.                                       Assignment.       This Agreement shall
be binding upon and inure to the benefit of the heirs and representatives of
Executive and the assigns and successors of Company, but neither this Agreement
nor any rights or obligations hereunder shall be assignable or otherwise subject
to hypothecation by Executive (except by will or by operation of the laws of
intestate succession or by Executive notifying the Company that cash payment be
made to an affiliated investment partnership in which Executive is a control
person) or by Company, except that Company may assign this Agreement to any
successor (whether by merger, purchase or otherwise) to all or substantially all
of the stock, assets or businesses of Company, if such successor expressly
agrees to assume the obligations of Company hereunder.

 

7.                                       Indemnification.

 

Executive, as such and as a Director of the Company, shall be indemnified by the
Company against all liability incurred by the Executive in connection with any
proceeding, including, but not necessarily limited to, the amount of any
judgment obtained against Executive, the amount of any settlement entered into
by the Executive and any claimant with the approval of the Company, attorneys’
fees, actually and necessarily incurred by him in connection with the defense of
any action, suit, investigation or proceeding or similar legal activity,
regardless of whether criminal, civil, administrative or investigative in nature
(“Claim”), to which he is made a party or is otherwise subject to, by reason of
his being or having been a director, officer, agent or employee of the Company,
to the full extent permitted by applicable law and the Certificate of
Incorporation of the Company..  Such right of indemnification will not be deemed
exclusive of any other rights to which Executive may be entitled under Company’s
Certificate of Incorporation or By-laws, as in effect from time to time, any
agreement or otherwise.

 

--------------------------------------------------------------------------------


 

8.                                       General Provisions.

 

8.5                                 Modification: No Waiver. No modification,
amendment or discharge of this Agreement shall be valid unless the same is in
writing and signed by all parties hereto. Failure of any party at any time to
enforce any provisions of this Agreement or any rights or to exercise any
elections hall in no way be considered to be a waiver of such provisions, rights
or elections and shall in no way affect the validity of this Agreement. The
exercise by any party of any of its rights or any of this elections under this
Agreement shall not preclude or prejudice such party from exercising the same or
any other right it may have under this Agreement irrespective of any previous
action taken.

 

8.6                                 Notices. All notices and other
communications required or permitted hereunder or necessary or convenient in
connection herewith shall be in writing and shall be deemed to have been given
when hand delivered or mailed by registered or certified mail as follows
(provided that notice of change of address shall be deemed given only when
received):

 

If to the Company, to:

 

Callisto Pharmaceuticals, Inc.

420 Lexington Avenue, Suite 1609

New York, NY 10170

 

If to Executive, to:

Gary S. Jacob, Ph.D.

 

Or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

8.7                                 Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

8.8                                 Further Assurances. Each party to this
Agreement shall execute all instruments and documents and take all actions as
may be reasonably required to effectuate this Agreement.

 

8.9                                 Severability. Should any one or more of the
provisions of this Agreement or of any agreement entered into pursuant to this
Agreement be determined to be illegal or unenforceable, then such illegal or
unenforceable provision shall be modified by the proper court or arbitrator to
the extent necessary and possible to make such provision enforceable, and such
modified provision and all other provisions of this Agreement and of each other
agreement entered into pursuant to this Agreement shall be given effect
separately from the provisions or portion thereof determined to be illegal or
unenforceable and shall not be affected thereby.

 

8.10                           Successors and Assigns. Executive may not assign
this Agreement without the prior written consent of the Company. The Company may
assign its rights without

 

--------------------------------------------------------------------------------


 

the written consent of the executive, so long as the Company or its assignee
complies with the other material terms of this Agreement. The rights and
obligations of the Company under this Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company, and the
Executive’s rights under this Agreement shall inure to the benefit of and be
binding upon his heirs and executors. The Company’s subsidiaries and controlled
affiliates shall be express third party beneficiaries of this Agreement.

 

8.11                           Entire Agreement. This Agreement supersedes all
prior agreements and understandings between the parties, oral or written. No
modification, termination or attempted waiver shall be valid unless in writing,
signed by the party against whom such modification, termination or waiver is
sought to be enforced.

 

8.12                           Counterparts; Facsimile. This Agreement may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original, and all of which taken together shall constitute one
and the same instrument. This Agreement may be executed by facsimile with
original signatures to follow.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

EXECUTIVE:

 

CALLISTO PHARMACEUTICALS, INC.

 

 

 

 

 

 

/s/ Gary S. Jacob

 

/s/ Bernard Denoyer

Gary S. Jacob, Ph.D.

 

Bernard Denoyer, Senior Vice President, Finance

 

--------------------------------------------------------------------------------
